     4:19-cv-03080-JMG-SMB Doc # 17 Filed: 10/03/19 Page 1 of 12 - Page ID # 36




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 SAMANTHA GROME,
                                                 Case No. 4:19-cv-03080-JMG-SMB
                      Plaintiff,

         vs.
                                                           RULE 26(f) REPORT
 USAA SAVINGS BANK,

                      Defendant.


      The following attorneys conferred to prepare the Report of Parties’ Planning
Conference for the above-captioned case:

        Carlos C. Alsina-Batista for Plaintiff, Samantha Grome

        Anthony Sallah for Defendant, USAA Savings Bank

        The parties discussed the case and jointly make the following report:

I.      INITIAL MATTERS:

        A.     Jurisdiction and Venue: As to the defendant(s)(mark all boxes that may
               apply).

               ☐     Jurisdiction is contested because __________________________.

               ☐     Venue is contested because ______________________________.

               ☒     Neither jurisdiction nor venue are contested.

        B.     Immunity: As to the defendant(s) (mark all boxes that may apply).

               ☐     An immunity defense has been raised by a defendant.

               ☐     An immunity defense will be raised, such defense to be raised on or
                     before  .

               ☒     No immunity defense has or will be raised in this case.

        C.     Either jurisdiction or venue is being challenged, or a defense of immunity
               has or will be raised, and:
      4:19-cv-03080-JMG-SMB Doc # 17 Filed: 10/03/19 Page 2 of 12 - Page ID # 37




                ☒       Not applicable.

                ☐       The parties agree that discovery and case progression can begin
                        before the jurisdiction, venue, and/or immunity issues are decided.

                ☐       Any or all parties believe that case progression and discovery should
                        be stayed pending a ruling on those issues, and

                         ☐      before any motion(s) to resolve jurisdiction, venue, and/or
                                immunity issues can be filed, initial discovery limited to those
                                issues will be necessary, and such discovery can be
                                completed by:    .
                                Explain: ________________________________________.

                         ☐      a dispute exists as to whether and to what extent discovery is
                                needed to resolve jurisdiction, venue, and/or immunity issues.
                                A conference with the court is requested.

                         ☐      motion(s) to resolve jurisdiction, venue, and/or immunity
                                issues can be filed on or before   .

II.      CLAIMS AND DEFENSES:

         A.         Plaintiffs Description of Claims:1

         First Cause of Action: Negligent Violations of the Telephone Consumer Protection
         Act 47 U.S.C. § 227
         Plaintiff has evidence of least 193 negligently made calls to Plaintiff’s cellular
phone using an “Automated Telephone Dialing System” (“ATDS”), as defined by the
Telephone Consumer Protection Act, without Plaintiff’s consent to be called.
         Elements:
         (1) Consent:


         Since the Plaintiff has alleged that Defendant had no consent to call her using an
autodialer, as defined by the TCPA, the burden shifts to Defendant to prove such prior


         1
          The category “Claims” includes any claims raised by any party, including not only those raised by
the party(s) who filed the lawsuit, but any crossclaims, counterclaims, or third-party claims raised in the
operative pleadings.

                                                    2
  4:19-cv-03080-JMG-SMB Doc # 17 Filed: 10/03/19 Page 3 of 12 - Page ID # 38




express consent. Express consent is an affirmative defense on which the Respondent
bears the burden of proof. See Blow v. Bijora, Inc., 855 F.3d 793, 803 (7th Cir. 2017);
Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037, 1044 (9th Cir. 2017); see also,
A.D. v. Credit One Bank, N.A., 885 F.3d 1054, 1065 (7th Cir. 2018)(“Consent is an
affirmative defense under the TCPA, an affirmative defense that Credit One must
establish…. It is not part of A.D.'s case. A.D. does not have to prove that she did
not consent to the calls in order to succeed on her TCPA claims.”) Only if such initial
consent were established by Defendant, Plaintiff would have to establish revocation of
such consent by any reasonable means. In this case, the evidence will show that the
credit card contract applicable between the parties entailed no consent to receiving either
autodialed calls, or prerecorded messages. Even if initial consent were proven by
Defendant, the evidence will show that such consent would be deemed revoked by
Plaintiff through appropriate means on July 31, 2018 and that, thereafter, she was called
by USAA Savings Bank with an ATDS on no less than 193 occasions.
       2) ATDS:

       The second element requires Plaintiff to prove that the telephone dialing system
used met the statute’s definition of “Automated Telephone Dialing System.” If these
elements are established, then the statute imposes liability of a minimum of $500.00 per
unconsented call.

       Second Cause of Action:         Knowing and Willful Violations of the Telephone
       Consumer Protection Act
       That the aforementioned 193 calls to Plaintiff’s cellular phone using an ATDS
lacking Plaintiff’s consent were done knowingly and willfully. If established, liability can
range from the minimum of $500.00 up to $1,500.00 per call.
       Elements: The two elements of lack of consent and use of an ATDS to call
Plaintiff’s cellular phone discussed above; plus the third element of Defendant making the
calls willfully, that is, knowing that it lacked Plaintiff’s consent to call her cellular phone
with an ATDS.




                                              3
   4:19-cv-03080-JMG-SMB Doc # 17 Filed: 10/03/19 Page 4 of 12 - Page ID # 39




       B.      Defendant’s Statement of Defenses:2

       Defendant intends to present evidence that did not make any calls to Plaintiff using

an ATDS; that it obtained Plaintiff’s express consent to dial her cellular phone number in

any manner, including without limitation via ATDS; that Plaintiff never revoked consent

and, even if she did, her purported revocation was ineffective; that any violations of the

TCPA were not committed willfully and knowingly; and that Plaintiff is not entitled to any

injunctive relief. Finally, Defendant intends to assert the affirmative defenses pleaded in

its Answer, at ECF No. 8, p. 5.

III.   METHOD OF RESOLUTION: Please indicate below how the parties anticipate
       that this case will be resolved.

       ☐       Administrative record review:

               ☐       A party will request discovery.

               ☐       A party will not request discovery.
                       Note: If no party is requesting discovery, the parties need not
                       complete the Section VI: Case Progression portion of this report.
                       Instead, contact the assigned magistrate judge to schedule a
                       conference for entering an administrative review scheduling order.

               ☐       A dispute exists as to whether and to what extent discovery is
                       needed. The parties need not complete the Section VI: Case
                       Progression portion of this report at this time. Instead, contact the
                       assigned magistrate judge to set a case progression conference.

       ☐       Cross-motions for summary judgment and/or resolution on stipulated facts:

               ☐       A party will request discovery.

               ☐       A party will not request discovery. The parties’ cross-motions for
                       summary judgment will be filed on or before   .


       2
         The category “Defenses” includes any defenses raised in any pleading filed in response to the
operative complaint, any crossclaims, counterclaims, or third-party claims.




                                                  4
  4:19-cv-03080-JMG-SMB Doc # 17 Filed: 10/03/19 Page 5 of 12 - Page ID # 40




                       Note: If no party is requesting discovery, the parties need not
                       complete the Section VI: Case Progression portion of this report.

              ☐        A dispute exists as to whether and to what extent discovery is
                       needed. The parties need not complete the Section VI: Case
                       Progression portion of this report at this time. Instead, contact the
                       assigned magistrate judge to set a case progression conference.

       ☒      Trial:

              ☐        No party has timely demanded a jury trial.

              ☒        A party has timely demanded a jury trial and does not anticipate
                       waiving that demand, and the parties agree that all or part of the
                       claims in this case must be tried to a jury.

              ☐        A party has demanded a jury trial, and the parties disagree on
                       whether trial by jury is available for all or part of this case.
                       A motion to strike the jury demand will be filed no later than:  .

              ☐        The party who previously demanded a jury trial now wishes to waive
                       that right. Any other party who will now demand a jury trial will file
                       that demand within 14 days of the filing of this report, in the absence
                       of which jury trial will be deemed to have been waived.

        While the parties anticipate the case will be resolved by trial, the parties reserve
their right to file any dispositive motions.

IV.    SETTLEMENT:

       Counsel state (mark all boxes that may apply):

       ☐      To date, there have been no efforts taken to resolve this dispute.

       ☒      Efforts have been taken to resolve this dispute

              ☐        prior to filing this lawsuit. Explain: ________________________.

              ☒        after filing this lawsuit, but before the filing of this report.
                       Explain: The parties have actively discussed settlement, but
                                have not reached an agreement.

       ☐      Counsel have discussed the court’s Mediation Plan and its possible
              application in this case with their clients and opposing counsel, and:


                                               5
     4:19-cv-03080-JMG-SMB Doc # 17 Filed: 10/03/19 Page 6 of 12 - Page ID # 41




               ☐      It is agreed:

                      ☐      Mediation is appropriate at this time, and pending the
                             outcome of those efforts,

                             ☐        case progression should be stayed.

                             ☐        case progression should not be stayed.

                      ☒      Mediation may be appropriate in the future. Please explain
                             when you believe mediation may be useful: at the close of
                             discovery on July 11, 2019.

                      ☐      Mediation will not be appropriate. Explain: _____________.

                      ☐      Counsel believe that with further efforts in the future, the case
                             can be settled, and they will be prepared to discuss
                             settlement, by July 11, 2019.

               ☐      At least one party is not interested in exploring options for settling
                      this case.

V.      CONSENT TO FINAL RESOLUTION BY A MAGISTRATE JUDGE:

        As explained more fully in the Civil Case Management Practices, in accordance
        with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties in this
        case may voluntarily consent to have a United States Magistrate Judge conduct
        all further proceedings in the case, including the trial, and order the entry of final
        judgment. The consent must be unanimous, and any appeal must be taken to the
        United States Court of Appeals. If the parties do not presently consent, they may
        do so later. Absent consent, the case will remain with the assigned United States
        District Judge or, if not previously assigned to a District Judge, it will be randomly
        assigned to a District Judge.

        ☐      All parties hereby voluntarily consent to have the United States Magistrate
               Judge conduct all further proceedings in this case including the trial and
               entry of final judgment.

        ☒      At least one party does not currently consent.

VI.     CASE PROGRESSION:

        A.     Initial mandatory disclosures required by Rule 26(a)(1).

               ☐      Have been completed.

                                               6
  4:19-cv-03080-JMG-SMB Doc # 17 Filed: 10/03/19 Page 7 of 12 - Page ID # 42




             ☒      Will be completed by October 3, 2019.

      B.     Motions to amend the pleadings or to add parties.

             ☒      A plaintiff does anticipate a need to amend pleadings or add parties.
                    Motions to amend pleadings or add parties will be filed by Plaintiff(s)
                    on or before November 29, 2019.

             ☐      A defendant      anticipate a need to amend pleadings or add parties.
                    Motions to amend pleadings or add parties will be filed by Defendant
                    (s) on or before    .

             If more than 90 days are needed, explain why: ____________________.

      C.     Discovery.

             1)     As to written discovery under Rules 33, 34, and 36:

                    a.     The parties have discussed currently anticipated number of
                           interrogatories, document production requests, and requests
                           for admissions. Based on those discussions:

                           ☒      The parties do not anticipate any disputes over the
                                  number of discovery requests served.

                           ☐      The parties believe a dispute may arise over the
                                  number of (mark all boxes that may apply):

                                  ☐      Interrogatories.
                                  ☐      Requests for Production.
                                  ☐      Requests for Admission.

                                  If the parties anticipate a possible dispute over the
                                  number of written discovery requests, when completing
                                  Section VII below, indicate when a conference with the
                                  court may be useful to avert or resolve that dispute.

                    b.     Written discovery will be completed3 by April 10, 2020.



      3
         “Completed” means the discovery answers or responses to written discovery
have been served. As such, written discovery must be served sufficiently in advance of
the discovery completion deadline to afford the responding party the time permitted under
the discovery rules to answer or respond.

                                            7
  4:19-cv-03080-JMG-SMB Doc # 17 Filed: 10/03/19 Page 8 of 12 - Page ID # 43




             2)     As to expert disclosures as required under Rule 26(a)(2):

                    ☐     The parties do not anticipate calling experts to testify at trial.

                    ☒     The parties anticipate calling experts to testify at trial, and

                          a.     Counsel agree to at least identify such experts, by
                                 name, address, and profession (i.e., without the full
                                 reports required by Rule 26(a)(2)): Plaintiff’s
                                 identification by December 13, 2019; Defendant’s
                                 identification by January 13, 2020.4

                          b.     Expert reports shall be served by: Plaintiff’s Expert’s
                                 Initial Report January 24, 2020.5 Defendant’s Expert’s
                                 Report to be served by February 24, 2020 and
                                 Plaintiff’s Rebuttal Expert Report, if deemed
                                 necessary, by March 9, 2020.

                          c.     Motions to exclude expert testimony on Daubert and
                                 related grounds will be filed by May 8, 2020.

             3)     As to deposition discovery under Rules 30 and 45:

                    a.    The maximum number of depositions that may be taken by
                          the plaintiffs as a group and the defendants as a group is 3
                          each party.

                    b.    All depositions

                          ☒      will be limited by Rule 30(d)(1).

                          ☐      will be limited by Rule 30(d)(1), except as follows:
                                 __________________________________________.

                    c.    All depositions, regardless of whether they are intended to be
                          used at trial, will be completed by April 10, 2020.

             4)     Protective Order:



      4
         Note: The parties may choose to eliminate this expert identification step and
propose only an expert disclosure deadline. The parties may agree on separate dates for
the plaintiff(s) and the defendant(s).
       5
         Note: The parties may agree on separate dates for the plaintiff(s) and the
defendant(s), and they may include rebuttal expert deadlines.

                                            8
  4:19-cv-03080-JMG-SMB Doc # 17 Filed: 10/03/19 Page 9 of 12 - Page ID # 44




                     ☒       All parties anticipate that a protective order will be needed to
                             complete the exchange of discovery, and

                             ☐      the parties hereby move the court to enter the court’s
                                    standard protective order (see, Civil Case
                                    Management website page,

                                    ☐      with the court’s standard Attorneys’ Eyes Only
                                           provisions.

                                    ☐      with the court’s standard HIPAA language
                                           permitting release of Protected Health
                                           Information.

                             ☐      the parties hereby move the court to enter the
                                    proposed protective order attached to this report.

                             ☒      the parties will jointly move, or a party will move for
                                    entry of a protective order, emailing a copy of the
                                    proposed protective order in Word format to the
                                    chambers of the magistrate judge assigned to the
                                    case.6

                     ☐       At least one party believes a protective order will not be
                             necessary in this case.

              5)     Work Product and Privileged Information: The parties have reviewed
                     the Civil Case Management Practices, including those provisions
                     discussing discovery of Privileged Information, and they have
                     discussed whether certain categories of documents, are
                     presumptively privileged.

                     ☒       The parties agree that the following categories of documents
                             are presumptively privileged and need not be listed on a
                             privilege log:

                             ☒      Documents between legal counsel and clients created
                                    on or after August 6, 2019



       6
        If a dispute exists over the need for a protective order, or the content of that order,
the parties shall confer in good faith and if they cannot resolve the issue without court
intervention, they shall schedule a conference call with the magistrate judge assigned to
the case before engaging in written motion practice.

                                              9
 4:19-cv-03080-JMG-SMB Doc # 17 Filed: 10/03/19 Page 10 of 12 - Page ID # 45




                          ☐         Documents maintained by consulting or testifying
                                    experts created on or after .

                          ☐         The following documents: _____________________.

                   ☐      Counsel have discussed the discovery of privileged
                          information, but they have not agreed on what documents are
                          presumptively privileged.

                          If the parties anticipate a possible dispute over Work Product
                          and Privileged Information discovery, when completing
                          Section VII below, indicate when a conference with the court
                          may be useful to avert or resolve that dispute.

             6)    Electronically Stored Information (ESI): The parties have reviewed
                   the Civil Case Management Practices, including those provisions
                   discussing discovery of ESI and,

                   ☒      the parties do not anticipate a dispute over preservation,
                          scope, and production of ESI.

                   ☐      the parties anticipate a dispute regarding the preservation,
                          scope, and production of ESI.

                          If the parties anticipate a possible dispute over ESI, when
                          completing Section VII below, indicate when a conference
                          with the court may be useful to avert or resolve that dispute.

             7)    Other special discovery provisions agreed to by the parties include:
                   _____________________________________________________.

      D.     Dispositive Motions.

             ☐     The parties do not anticipate filing motions to dismiss, for judgment
                   on the pleadings, or for summary judgment as to any claims and/or
                   defenses.

             ☒     A party anticipates filing a motion to dismiss, and/or for judgment on
                   the pleadings, and/or or for summary judgment

                   a.     as to the following claims and/or defenses:7 any and all
                          elements of Plaintiff’s claims and Defendant’s affirmative
                          defenses;
      7
         As to forfeiture actions, dispositive motions on any “claims and/or defenses”
include any motions to suppress.

                                           10
  4:19-cv-03080-JMG-SMB Doc # 17 Filed: 10/03/19 Page 11 of 12 - Page ID # 46




                      b.      such motions to be filed on or before May 20, 2020.

       E.      Other matters to which the parties stipulate and/or which the court should
               know or consider: ____________________________________________.

       F.      This case will be ready for trial before the court by: August 17, 2020.

       G.      The estimated length of trial is 2.5 days.

VII.   CONFERENCING WITH THE COURT:

       A.      Initial Case Conference:

               ☐      At least one party requests a conference with the court before the
                      court enters a final case progression order for this lawsuit.

               ☒      All parties agree that the court may enter a final case progression
                      order for this lawsuit without first conferring with the parties.

       B.      Interim Status Conference:

               ☐      At least one party believes a court conference with the parties may
                      be helpful (e.g., to assist with averting or resolving a dispute over
                      written discovery, ESI, or privilege/work product discovery; following
                      service of mandatory disclosures; after completing written discovery,
                      etc.), and requests a conference be set in: (month/year).

               ☒      The parties do not currently anticipate that a court conference will
                      assist with case progression, and they will contact the assigned
                      magistrate judge to schedule a conference if a problem arises.


Reminder:      By signing this document, counsel and any self-represented parties
               acknowledge that they have reviewed the Civil Case Management
               Practices, including those provisions discussing discovery of
               Electronically Stored Information and Privileged Information.


Dated: October 3, 2019

 /s/ Carlos C. Alsina                              /s/ Anthony C. Sallah
 Plaintiff(s) or Plaintiff(s)’ Counsel            Counsel for Defendant USAA Federal
                                                  Savings Bank



                                             11
 4:19-cv-03080-JMG-SMB Doc # 17 Filed: 10/03/19 Page 12 of 12 - Page ID # 47




                               CERTIFICATE OF SERVICE

        I hereby certify that on October 3, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to
the following: Defendant, through Counsel of record, Charles Kaplan, and I hereby certify
that I have mailed by United States Postal Service the document to the following non
CM/ECF participants: None.

                                           /s/ Carlos C. Alsina
                                           Attorney for Plaintiff, Samantha Grome




                                              12
